Barnard, P. J.
We are of opinion that the cases of Gould v. James, 6 Cow. 369, and Rogers v. Jones, 1 Wend. 237, so long as they remain unreversed, control this case. The patent, to the town of Brookhaven covers the place in dispute, as does also it seems the patent to the ancestor of William Sidney Smith. These conflicting patents have been so adjusted between the plaintiffs that éach owns one-half of the fishing rights conveyed.
The parties plaintiffs and their predecessors have been in the actual possession of the fishing rights from a period of time dating long before the formation of our State government. The title to the bay, in which these oysters were taken, was recognized as the property of Brookhaven by our State government. Laws of 1813, vol. 2, page 46. During the entire existence of our State government, the plaintiffs have been in the actual possession of the place in dispute, leasing out the right to take oysters therefrom.
The judgment should be affirmed with costs.

Judgment affirmed.